DOWDELL, J.
The defendant, Ann Netie Dims, was incompetent to testify as to transactions with, or statements by, J. A. Childress, deceased. — Howle v. Edwards, 113 Ala. 187.
When H. C. and S. P. Childress qualified as administrator's of the estate of-J. A. Childress, deceased, whatever of title or interest they may have acquired by virtue of their office as such administrators in the, personal property of their intestate, was subordinate to the superior- right of the widow and minor children as to the exemptions given them by the statute1. The note1 here sued upon was duly and regularly set apart to the widow and minor .children under the provisions of the statute. They were not transferees of the administrators of said note, but their possession and title were acquired by operation of law. These administrators are not parties to the suit, nor have any “pecuniary interest in the result of the suit.” The rule rendering transferors incompetent as witnesses in suits by the transferee for the enforcement of the claim transferred, to ■testify as to statements by, or transactions, with, a do-*621ceased party, is without application in the present cgse. H. F. and K P. Childress were therefore 'competent witnesses.
We have carefully examined the original papers sent up for our inspection, and when taken in connection with the testimony hearing on the question, we see. no good reason for differing from the learned chancellor in the conclusion that the $400 receipt is not .genuine. The decree of the chancery court must be affirmed..
Affirmed.